Case 4:20-cv-00672 Document 11-4 Filed on 10/08/20 in TXSD Page 1 of 3




               EXHIBIT D
   Case 4:20-cv-00672 Document 11-4 Filed on 10/08/20 in TXSD Page 2 of 3


From:             Melissa Goins
To:               "Yvonnilda Muniz"; Erik Nichols
Subject:          RE: Plumber/HCDE
Date:             Friday, September 18, 2020 2:15:00 PM


Yvonnilda,

Yes, a week extension is agreed upon. If you need additional time, please let us know.

Thank you!

Melissa M. Goins, Attorney
Karczewski | Bradshaw | Spalding
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098
Office: (713) 587-9482
Cell: (941) 223-6361
Fax: (888) 726-8374
mgoins@kbslawgroup.com

From: Yvonnilda Muniz <ygmuniz@outlook.com>
Sent: Friday, September 18, 2020 11:58 AM
To: Melissa Goins <mgoins@kbslawgroup.com>; Erik Nichols <enichols@kbslawgroup.com>
Subject: Plumber/HCDE

Melissa -

This is to confirm our conversation this morning regarding a week's extension until Sept. 25, 2020 to
submit Plaintiff’s responses to HCDE’s First Requests for Admissions, First Set of Interrogatories and
Requests for Production of Documents.

I appreciate the offer to extend the response deadline even further if needed but am hoping it won’t
be needed.

If this was not your understanding of our conversation, please let me know.

Have a great weekend.

Yvonnilda

Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
    Case 4:20-cv-00672 Document 11-4 Filed on 10/08/20 in TXSD Page 3 of 3


the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure
or distribution by persons other than the intended recipients is prohibited and may be unlawful.  Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.
